Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicant’s amendment and response filed 7/2/21 is acknowledged and has been partially entered.   

Applicant’s substitute specification filed 7/2/21 has not been entered because the marked-up copy is not identical to the clean copy.  The marked-up copy has additional disclosure at the end in comparison with the clean copy.  In addition, Applicant has not provided the requisite statement that the copies are identical and that no new matter has been added.

2.  REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.

Specific deficiency - Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).  For example, page 8 at lines 20, 22 and 31, page 9 at lines 4 and 30, page 14 at lines 3 and 10 (the SEQ ID NO must appear after the sequence), page 15 at lines 12 and 19, page 36 at lines 23, 28 and 30, page 37 at line 31, page 38 at line 22.  The Examiner notes that the peptide with the sequence SIINFEKL is SEQ ID NO: 21 in the sequence listing.  Although Applicant has filed a substitute specification on 7/2/21, this specification has not been entered for the reasons listed above at item #1 of this office action.  

Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and   1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

3.  Applicant is reminded of Applicant's election of Group I and species of HLA-A and Annexin V in Applicant’s response filed 10/10/20 is acknowledged. Applicant’s election of SEQ ID NO: 1 (human Annexin V) as the specific species of Annexin V in Applicant’s reply filed 3/19/21.  

The Examiner had extended search and examination to the species of Fab or scFv anti-PS-binding antibodies (no longer recited in the claims).

Claims 1, 2, 7, 10, 17, 23, 27, 30 and 33 are presently being examined as they read upon the elected species SEQ ID NO: 1 (full length human annexin V).  

4. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make 

5.  Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.

This is a new ground of rejection necessitated by Applicant’s amendment filed 7/2/21.

The amendatory material not supported by the disclosure as originally filed is as follows” “wherein the cognate peptide of the soluble pMHC comprises a hapten; sugar”.  

Applicant does not point to support in any specific location for the claim amendment.

The originally filed disclosure is that the antigen is or comprises a hapten, or the antigen is or comprises a peptide, or the antigen can be a sugar (e.g., page 3 at lines 8-12) or that the antigen can be a protein or antigenic portion thereof (e.g., page 3 at lines 13-14).  

6.  Claims 1, 2, 7, 10, 17, 23, 27, 30 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.

Changes to this rejection are necessitated by Applicant’s amendment filed 7/2/21.

Applicant has broadly claimed a compound comprising (a) a cognate peptide-containing soluble MHC (pMHC) molecule wherein the MHC molecule is Applicant’s elected species of HLA-A; and (b) a dynamic anchor comprising Annexin V that is SEQ ID NO: 1(as recited in instant base claim 1) wherein:
the cognate peptide of the soluble pMHC can comprise be any cognate peptide, including in the case of instant dependent claim 10, a cognate peptide that comprises a hapten, a sugar, a microbial, viral, bacterial, fungal, protozoan or cancer antigen, and
	the MHC molecule is Applicant’s elected species of HLA-A that comprises over 2,000 different sequences and different peptide binding grooves/clefts, and 
dynamic anchor comprising Annexin V is SEQ ID NO: 1 or “an” [not ‘the’] amino acid sequence depicted in SEQ ID NO: 1 (i.e., the entirety of SEQ ID NO: 1 or a subsequence thereof), 
wherein the soluble class I molecule comprises the 1 and 2 domainof an MHC molecule, the 2m polypeptide, or the 3 domain of an MHC molecule (as recited in instant claim 23), and
 including the other limitations pertaining to Applicant’s elected embodiment recited in the dependent claims.

The specification does not disclose a representative number of species of such polypeptide in the claimed composition, nor sufficient relevant identifying characteristics in the form of structure or functional characteristics coupled with a known or disclosed correlation between structure and function.

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3).  

One of skill in the art recognizes that the size of the genus of HLA-A molecules is large (over 2,000) and they are structurally diverse genus, especially in their peptide binding grooves.  

Evidentiary reference HLA Nomenclature (2015, of record) teaches that there are over 2,000 different HLA-A molecules (see entire reference, especially HLA class I section under “Gene” “A”).   One of skill in the art was aware that HLA class I molecules are extremely polymorphic, and the polymorphisms primarily reside in the area of the peptide binding groove formed by the alpha 1 and alpha 2 domains of the HLA class I heavy chain [as is evidenced by Liu et al (MHC Complex: Interaction with Peptides. IN: eLS. John Wiley & Sons, Ltd: Chichester, DOI: 10.1002/9780470015902.a0000922.pub2, 2011, pages 1-12, see entire reference, e.g., Overall Structure and Peptide Binding Groove sections, of record).  

Evidentiary reference Wieczorek et al (Front. Immunol. 2017, volume 8, article 292: 1-16, of record) teaches that the groove in between the 1 and 2 domains helices of MHC class I molecules accommodates peptides based on the formation of a set of conserved hydrogen bonds between the side chains of the MHC molecule and the backbone of the peptide and the occupation of defined pockets by peptide side chain anchor residues. Wieczorek et al teach that the type of interactions of individual peptide side chains with the MHC depend upon the geometry, charge distribution and hydrophobicity of the peptide binding groove. Wieczorek et al teach that prediction of peptide binding based upon bioinformatics algorithms (i.e., in silico predictions) yield false positive results.





In addition to teaching that the peptide binding groove is formed of the 1 and 2 domains, Liu et al teach that MHC class I molecules are composed of a highly polymorphic membrane-anchored heavy chain, a light invariant soluble noncovalently attached 2m unit and an 8-11 amino acid peptide, wherein the heavy chain consists of the three extracellular domains, 1, 2 and 3, T and cytoplasmic tail. Liu et al also teach that the 2m and 3 domain of the heavy chain are also crucial in T cell induction, and 2m interacts extensively with the 1/2 domains, enhancing the binding of the peptide and stabilizing the MHC I heavy chain (especially Overall Structure section at the 1st para).  The specification does not disclose species of pMHC that comprise only the 1/2 domains, the 3 domain, or the 2m alone. 

In general, the art recognizes that the peptides that bind to one particular class I HLA molecule do not bind to another different class I HLA molecule (e.g., Liu et al at MHC I section); however, there are a limited number of class I HLA molecules that have overlapping peptide binding repertoires, termed “supertypes”. 

Evidentiary reference Reche and Reinherz (G. Nicosia et al, Eds. ICARIS 2004, LNCS 3239: 189-1196, of record) teaches that analysis indicates that the overlap between the peptide binding specificities of HLA class I molecules is mostly confined to alleles belonging to the same gene, but overlap exists between some alleles belong to the HLA-A and HLA-B genes. Rech and Reinherz teach that confirmation of the peptide binding specificities would need to be experimentally verified. Reche and Reinherz teach a prediction tool for prediction of promiscuous peptide binders to the supertypes, A2, A3, B7, B15 and A24. However, the results of any prediction tool must still be verified experimentally (see entire reference)

The genus of pMHC molecules comprises a cognate peptide that possesses the functional property of binding to an HLA-A2 molecule and that can be from any in the universe of proteins or polypeptides (e.g., autoantigen, viral, bacterial, fungal protozoan or cancer antigens) or from artificial repertoires. Particularly considering in the case of neoantigens that are not shared amongst patients and artificial repertoires, the genus is virtually unlimited. Thus, this genus of cognate peptides is an extremely large subgenus that is extremely structurally diverse. 

Evidentiary reference Ali-Khan et al (Curr. Prot. Prot. Sci. 2002, 22.1.1-22.1.19, Suppl. 30, John Wiley & Sons, Inc., of record) teaches that most prokaryotes have unique proteins ranging from about 1,000 to about 4,500 in number, while yeast, the simplest eukaryote, has over 6,000 proteins.  For example, this constitutes over 10,000 potential proteins from which epitopes can derive from just one bacterium or yeast species that infects a human subject.  Evidentiary reference Woolhouse et al (Phil. Trans. R. Soc. B, 2012, 367: 2864-2871) teaches that there are 219 virus species that are known to be able to infect humans, but there are still a substantial pool of undiscovered human virus species (see entire reference, especially abstract and introduction).  Evidentiary reference Schumacher and Schreiber (Science, 2015, 348: 69-74) teaches that tumor epitopes can be derived from nonmutated proteins to which T cell tolerance is incomplete, for instance, because of their restricted tissue expression pattern, while a second class of tumor epitopes are peptides that are entirely absent from the normal human genome (the so-called neoantigens).  As pertains to a large group of human tumors without a viral etiology, such neo-epitopes are solely created by tumor-specific DNA alterations that result in the formation of novel protein sequences (and subsequences that are peptide epitopes).  For virus-associated tumors, epitopes derived from viral open reading frames also contribute to the pool of neoantigens.  Said reference teaches that experimental protocols must be employed in different human individuals (as well as within the same individuals over time) to determine MHC-binding peptide epitopes from mutated sequences that are expressed on tumors.  

With regard to tumor specific antigen proteins alone or “TAA”, evidentiary reference Buonaguro et al (Clin. Vacc. Immunol. 2011, 18(1): 23-34, of record) teaches that tumor-associated antigens or TAAs represent the mutated counterparts of proteins expressed by normal tissues, which are divided into shared and unique TAAs and further classified into class I and class II HLA-restricted TAAs, according to the HLA allele restriction. Buonaguro et al further teach that the three main groups amongst shared TAAs are cancer-testis (CT) antigens, differentiation antigens, and widely occurring, overexpressed antigens. CT antigens result from reactivation of genes which normally silent in adult tissues but are transcriptionally activated in different tumor histotypes, whereas differentiation antigens are shared between tumors and the normal tissue of origin and are found mostly in melanomas and normal melanocytes. Also, expression of several oncofetal antigens is increased in many adult cancer tissues. Widely occurring and overexpressed TAAS have been detected in different types of tumors and in normal tissues, wherein their overexpression in tumor cells can reach the threshold for T cell recognition, e.g., anti-apoptotic proteins and tumor suppressor proteins. Repana et al (Genome Biol. 2019 20: 1-12, of record) teaches that there are at least 2,372 cancer genes, including from at least 119 cancer types from 31 primary anatomical sites or pan-cancer studies from approximately, 35,000 cancer donors.

Although one of skill in the art knows the structure of the HLA-A molecules, one of skill in the art cannot envision the sequence of the cognate binding peptides a priori.  This is because there is no structure/function relationship between the primary sequence of a peptide and an HLA-A molecule to which it binds.  Even if a peptide contains anchor residues for potential binding to a particular HLA-A molecule, including when predicted using algorithms, each peptide must be tested to determine if actual binding occurs.  There is no structure/function relationship between the primary structure of a peptide and the HLA-A molecule to which it binds.  

In addition with regard to dependent claim 10, the specification does not disclose cognate peptides that comprise a hapten or a sugar that bind to a MHC, and there is no evidence of record for a representative number thereof.  Also, especially considering the closed nature of the MHC class I peptide binding groove, there is no structure/function relationship for peptides (at all) or for peptides that comprise a hapten or a sugar and binding to a MHC molecule.

With regard to the dynamic anchor portion of the claimed compound that comprises Annexin V or that comprises “an” amino acid sequence depicted in SEQ ID NO: 1, the specification discloses that when the antigen is a peptide epitope bound in the peptide binding groove of a MHC molecule, the dynamic anchor portion couples the early onset of T cell receptor (TCR) signaling on a cognate T cell with a surge in PMHC-TCR affinity, with repeated pMHC encounter and widespread TCR crosslinking. The dynamic anchor is linked to pMHC and firmly engages the plasma membrane of T cells, exerts a mechanical force that stabilizes interactions at the TCR-pMHC interface, and can augment T cell activation by several orders of magnitude as compared to the use of antigen alone, and bypasses the need for costimulation (e.g., see paragraph spanning pages 1-2).

The specification further discloses that in some embodiments the dynamic anchor is an agent that binds to posphatidyl serine (PS), i.e., it is a PS-binding agent and that such agents are well known in the art and include for example, Annexin V (that is Applicant’s elected species) (page 12 at lines 21-24).  The specification discloses that the PS-binding agent can comprise Annexin V or a PS-binding fragment thereof, such as the sequence of full-length human Annexin V depicted in SEQ ID NO: 1 (page 13 at lines 27-30). The specification does not disclose a representative number of species of subsequences of SEQ ID NO: 1 (human Annexin V) that possess the functional property of PS-binding, nor a structure/function relationship therefore, that allows the subsequence (plus or minus additional contiguous flanking sequences not comprised in Annexin V that are encompassed by “comprises” an amino acid sequence depicted in SEQ ID NO: 1).  

The specification does not disclose a representative number of species of subsequences of SEQ ID NO: 1 (human Annexin V) that possess the functional property of PS-binding, nor a structure/function relationship therefore. Although the specification discloses that the human Annexin V comprises a PS-binding domain, the portions thereof of this domain and/or flanking sequences that are necessary for proper conformation to preserve the PS-binding functionality are not disclosed, and there is no evidence of record for what they are.

“Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” See University of Chichester, 358 F.3d at 927, 69 USPQ2d at 1895. 

As Applicant is undoubtedly aware, recent court decisions in the biotechnology arena have highlighted the issue with defining binding members strictly using functional terms as can be readily seen in both AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) and Amgen v. Sanofi. (Fed Cir, 2017-1480. 10/5/2017). 
Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim a binding molecule by describing something that is not the invention, i.e., the structure to which it binds, as knowledge of the chemical structure of the thing being bound does not give the required kind of structure-identifying information about the thing being claimed.

In the instant case, the particular HLA-A/cognate peptide antigen pairs and the subsequences from Annexin V that can bind to PS allowing it to possess the functional property of being a dynamic anchor are not specified using a chemically defined structure/sequence.


As such, artisans would reasonably conclude that Applicant was not in possession of the genus of all such said components of the claimed composition at the time the instant application was filed and therefore logically could not have been in possession of the full breadth of the claimed composition at the time the instant invention was filed. 

Applicant is also reminded that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (Ariad Phar., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011).

Applicant’s arguments have been fully considered but are not persuasive.

Applicant’s said arguments are of record on pages 6-9 of the amendment and response filed 7/2/21.

However, regardless of the art establishing factors involved in avidity of T cells for their target antigen, the breadth of the genus of pMHC molecules is extremely large, virtually open-ended, and extremely structurally diverse.  There is no evidence for a representative number of these cognate peptide/MHC complexes and there is no structure/function relationship, as is enunciated in the instant rejection.  Applicant’s comments about research leading to DNA vaccine strategies that comprise generation of antigen-MHC for priming and activating T cell responses is off-point, as experimentation for making cognate peptide/MHC is not a rational for demonstrating adequate written description.  Applicant’s further arguments regarding Annexin V dynamic anchor are not persuasive for the reasons enunciated in the instant rejection.

7.  Claims 1, 2, 7, 10, 17, 23, 27, 30 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Changes to this rejection are necessitated by Applicant’s amendment filed 7/2/21.

The specification does not disclose how to make and/or use the instant invention:

a compound comprising (a) a cognate peptide-containing soluble MHC (pMHC) molecule wherein the MHC molecule is Applicant’s elected species of HLA-A; and (b) a dynamic anchor comprising Annexin V that is SEQ ID NO: 1 (as recited in instant base claim 1) or is “an” amino acid sequence depicted in SEQ ID NO: 1 (as recited in instant dependent claim 7) wherein:
the cognate peptide of the soluble pMHC can comprise be any cognate peptide, including one from any natural or artificial repertoire, including in the case of instant dependent claim 10, a cognate peptide that comprises a hapten, a sugar, a microbial, viral, bacterial, fungal, protozoan or cancer antigen, and
	the MHC molecule is Applicant’s elected species of HLA-A that comprises over 2,000 different sequences and different peptide binding grooves/clefts, or
dynamic anchor comprising Annexin V is SEQ ID NO: 1 or “an” [not ‘the’] amino acid sequence depicted in SEQ ID NO: 1 (i.e., the entirety of SEQ ID NO: 1 or a subsequence thereof), and including the other limitations pertaining to Applicant’s elected embodiment recited in the dependent claims.

The specification has not enabled the breadth of the claimed invention because:
the claims encompass an extremely broad and diverse genus of a compound in which the HLA-A molecule can be any of the over 2,000 different HLA-A molecules, the cognate peptide in the pMHC complex can be from any in the broad and structurally diverse universe of proteins or polypeptides from a natural or artificial repertoire (the latter is virtually open-ended), including viral, bacterial, fungal, protozoan, or cancer antigen (in the case of neoepitopes not shared by cancer patients, is virtually open-ended), and in the instance of dependent claim 7, the dynamic anchor comprises “an” [not ‘the’] amino acid sequence depicted in SEQ ID NO: 1 (i.e., can be a subsequence of SEQ ID NO: 1 and can also be flanked by amino acid sequences due to the recitation of the open transitional phrase “comprises” that are non-contiguous flanking sequences in SEQ ID NO: 1).  In addition, in order for the Annexin V dynamic anchor that comprises SEQ ID NO: 1 or a subsequence thereof to function as a dynamic anchor, it must have PS-binding ability, binding to antigen-specific T cells after pMHC engagement and TCR signaling, and rapidly self assemble. Thus, the cognate peptide/MHC complex must be one that can bind to and engage a TCR on a T cell to induce signaling through the TCR, with the TCR being one of a TCR from a natural repertoire or from an artificial repertoire.

It is unpredictable that one of skill in the art could make and/or use the full breath of the genus of such a compound without undue experimentation. 

One of skill in the art recognized that the size of the genus of HLA-A molecules is large (over 2,000) and they are structurally diverse genus, especially in their peptide binding grooves, and that a peptide that is predicted to bind to a particular MHC molecule must be tested to insure that it can in fact bind.  

Evidentiary reference HLA Nomenclature (2015, of record) teaches that there are over 2,000 different HLA-A molecules (see entire reference, especially HLA class I section under “Gene” “A”).   One of skill in the art was aware that HLA class I molecules are extremely polymorphic, and the polymorphisms primarily reside in the area of the peptide binding groove formed by the alpha 1 and alpha 2 domains of the HLA class I heavy chain [as is evidenced by Liu et al (MHC Complex: Interaction with Peptides. IN: eLS. John Wiley & Sons, Ltd: Chichester, DOI: 10.1002/9780470015902.a0000922.pub2, 2011, pages 1-12, see entire reference, e.g., Overall Structure and Peptide Binding Groove sections, of record).  




Evidentiary reference Wieczorek et al (Front. Immunol. 2017, volume 8, article 292: 1-16, of record) teaches that the groove in between the 1 and 2 domains helices of MHC class I molecules accommodates peptides based on the formation of a set of conserved hydrogen bonds between the side chains of the MHC molecule and the backbone of the peptide and the occupation of defined pockets by peptide side chain anchor residues. Wieczorek et al teach that the type of interactions of individual peptide side chains with the MHC depend upon the geometry, charge distribution and hydrophobicity of the peptide binding groove. Wieczorek et al teach that prediction of peptide binding based upon bioinformatics algorithms (i.e., in silico predictions) yield false positive results.

In addition to teaching that the peptide binding groove is formed of the 1 and 2 domains, Liu et al teach that MHC class I molecules are composed of a highly polymorphic membrane-anchored heavy chain, a light invariant soluble noncovalently attached 2m unit and an 8-11 amino acid peptide, wherein the heavy chain consists of the three extracellular domains, 1, 2 and 3, T and cytoplasmic tail. Lui et al also teach that the 2m and 3 domain of the heavy chain are also crucial in T cell induction, and 2m interacts extensively with the 1/2 domains, enhancing the binding of the peptide and stabilizing the MHC I heavy chain (especially Overall Structure section at the 1st para).  The specification does not disclose species of pMHC that comprise only the 1/2 domains, the 3 domain, or the 2m alone and can still bind to a TCR on a T cell and initiate signaling through the TCR. The disclosure in the specification clearly indicates that the dynamic anchor functioning is predicated upon the pMHC first binding to a TCR and initiating TCR signaling (e.g., para spanning pages 1-2, page 8 at lines 4-19).  This is relevant to instant claim 23 that recites these components in the alternative.  It is unpredictable that the individual components without the others will allow for cognate peptide binding with sufficient affinity, and when a cognate peptide is bound, will bind to a cognate TCR on a T cell and induce signaling through the TCR.

In general, the art recognizes that the peptides that bind to one particular class I HLA molecule do not bind to another different class I HLA molecule (e.g., Liu et al at MHC I section); however, there are a limited number of class I HLA molecules that have overlapping peptide binding repertoires, termed “supertypes”. 

Evidentiary reference Reche and Reinherz (G. Nicosia et al, Eds. ICARIS 2004, LNCS 3239: 189-1196, of record) teaches that analysis indicates that the overlap between the peptide binding specificities of HLA class I molecules is mostly confined to alleles belonging to the same gene, but overlap exists between some alleles belong to the HLA-A and HLA-B genes. Rech and Reinherz teach that confirmation of the peptide binding specificities would need to be experimentally verified. Reche and Reinherz teach a prediction tool for prediction of promiscuous peptide binders to the supertypes, A2, A3, B7, B15 and A24. However, the results of any prediction tool must still be verified experimentally (see entire reference)

The genus of pMHC molecules comprises a cognate peptide that can bind to any HLA-A2 molecule and that can be from any in the universe of proteins or polypeptides (e.g., autoantigen, viral, bacterial, fungal protozoan or cancer antigens) or from artificial repertoires. Particularly considering in the case of neoantigens that are not shared amongst patients and artificial repertoires, the genus is virtually unlimited. Thus, this genus of cognate peptides is an extremely large subgenus that is extremely structurally diverse. 

Evidentiary reference Ali-Khan et al (Curr. Prot. Prot. Sci. 2002, 22.1.1-22.1.19, Suppl. 30, John Wiley & Sons, Inc., of record) teaches that most prokaryotes have unique proteins ranging from about 1,000 to about 4,500 in number, while yeast, the simplest eukaryote, has over 6,000 proteins.  For example, this constitutes over 10,000 potential proteins from which epitopes can derive from just one bacterium or yeast species that infects a human subject.  Evidentiary reference Woolhouse et al (Phil. Trans. R. Soc. B, 2012, 367: 2864-2871) teaches that there are 219 virus species that are known to be able to infect humans, but there are still a substantial pool of undiscovered human virus species (see entire reference, especially abstract and introduction).  Evidentiary reference Schumacher and Schreiber (Science, 2015, 348: 69-74) teaches that tumor epitopes can be derived from nonmutated proteins to which T cell tolerance is incomplete, for instance, because of their restricted tissue expression pattern, while a second class of tumor epitopes are peptides that are entirely absent from the normal human genome (the so-called neoantigens).  As pertains to a large group of human tumors without a viral etiology, such neo-epitopes are solely created by tumor-specific DNA alterations that result in the formation of novel protein sequences (and subsequences that are peptide epitopes).  For virus-associated tumors, epitopes derived from viral open reading frames also contribute to the pool of neoantigens.  Said reference teaches that experimental protocols must be employed in different human individuals (as well as within the same individuals over time) to determine MHC-binding peptide epitopes from mutated sequences that are expressed on tumors.  

With regard to tumor specific antigen proteins alone or “TAA”, evidentiary reference Buonaguro et al (Clin. Vacc. Immunol. 2011, 18(1): 23-34, of record) teaches that tumor-associated antigens or TAAs represent the mutated counterparts of proteins expressed by normal tissues, which are divided into shared and unique TAAs and further classified into class I and class II HLA-restricted TAAs, according to the HLA allele restriction. Buonaguro et al further teach that the three main groups amongst shared TAAs are cancer-testis (CT) antigens, differentiation antigens, and widely occurring, overexpressed antigens. CT antigens result from reactivation of genes which normally silent in adult tissues but are transcriptionally activated in different tumor histotypes, whereas differentiation antigens are shared between tumors and the normal tissue of origin and are found mostly in melanomas and normal melanocytes. Also, expression of several oncofetal antigens is increased in many adult cancer tissues. Widely occurring and overexpressed TAAS have been detected in different types of tumors and in normal tissues, wherein their overexpression in tumor cells can reach the threshold for T cell recognition, e.g., anti-apoptotic proteins and tumor suppressor proteins. Repana et al (Genome Biol. 2019 20: 1-12, of record) teaches that there are at least 2,372 cancer genes, including from at least 119 cancer types from 31 primary anatomical sites or pan-cancer studies from approximately, 35,000 cancer donors.

With regard to pMHC complexes that can bind to TCRs on T cells from a natural repertoire, the art recognizes that each pMHC must be tested to determine if it can bind to a T cell and induce TCR signaling and that the presence of T cells that can react to a particular pMHC complex is influenced by a number of variables.

Evidentiary reference Celis et al (PNAS USA, 1994, 91: 2105-2109, of record) teaches that in order to establish whether a peptide is immunogenic, (i.e., is a T cell epitope and will induce a CD8+ or a CD4+ T cell response), said peptide needs to be tested in assays that actually establish that a peptide is immunogenic, and that the peptide must be recognized by the pool of available T-cell specificities for the immune system to mount an effective CTL response. Celis et al further teach assaying for recognition of the peptide/MHC complex by a T cell obtained from a donor (see entire reference). 

Evidentiary reference Ochoa-Garay et al (Mol. Immunol. 1997, 34(3): 273-281, of record) teaches that “In summary, the results in this report indicate that the immunogenicity of a peptide cannot always be predicted from its affinity for class I or the presence of class I binding motifs. In addition, our data show that variables such as CTL precursor frequency, peptide hydrophobicity and stability can influence the in vitro induction of CTL responses” (especially page 279, last sentence and continuing onto page 280). 

With regard to the size of a natural TCR repertoire and the potential 9-mer cognate peptides:
Evidentiary reference Nikolich-Zuich et al (Nature Reviews, 2004, 4: 123-132, of record) teaches the size of the genus of T cells within a human as well as the size of the 9-mer MHC class I peptide complexes in humans.  Said reference teach that the estimate of the actual TCR alpha beta diversity of naïve human T cells is 2.5 x 107 or 25,000,000, and that of memory cells is approximately 2.7 x 105 or 270,000.  Nikolich-Zuich et al teach that the complexity of 9-mer MHC class I complexes is on the order of about 1.3 x 1010 or 13,000,000,000.  Nikolich-Zuich et al teach that besides structural diversity arising from different primary, secondary, tertiary and/or combinatorial TCR structure, functional diversity arises from differential maturation/differentiation towards different effector functions, even in T cells expressing the same TCR. Nikolich-Zuich et al further teach:  “Despite these general rules [i.e., the CDRs of TCR contacting alpha and beta chains of peptide/MHC complexes], many biological consequences of TCR/pMHC contact remain only partially resolved, including the structural nature of cross reactivity…the degree of TCR specificity/promiscuity and the nature of discrimination between closely related peptide ligands” (see entire reference). 
With regard to the issue of whether or not a pMHC complex can be bound by a TCR on a T cell, the art evidences that interaction of a TCR with a peptide/MHC complex is not exclusively dependent upon the primary or secondary structure of the alpha 1 and alpha 2 helices of the MHC molecule, but instead with binding and response of TCR being dependent upon the context of the peptide binding site as influenced by the particular bound peptide and the overall interface in its entirety.
Evidentiary reference Pullen et al (J. Immunol. 1994, 152: 3445-3451) teaches with regard to T cell cross-reactivity “Some clones may be more dependent on structures determined by the class I heavy chain and some on a combination of the heavy chain and specific amino acids of the bound peptide” (page 3451 at column 2 at the first full paragraph), and “recognition against a change on the surface of the Ag-binding domain [of MHC] is recognized [by T cells] in the context of structures in the peptide-binding cleft’’...’’.
Evidentiary reference Marrack et al (Ann. Rev. Immunol. 2008, 26:171-203) teaches that even for the same MHC molecule, the residues that are contacted by TCRs are different (e.g,, for example, see the contact residues of HLA-A2 for different TCRs.)  Marrack et a/ teach that TCR contacts with MHC can be limited by the bulge in the surface of the MHC caused by the length of the engaged peptide and that the CDR3 regions of the TCR determine whether or not the TCR will be lifted away from MHC or pitched such that it can contact only a portion of the MHC amino acid residues, Marrack et al teach “TCR amino acid engagement of a particular site on MHC does not necessarily mean that the reaction is predetermined by the sequences of TCR and MHC. Instead, the reaction may be forced by other elements, such as the docking sites of CD4 and CD8 or other phenomena" (see entire reference, especially Figure 2).
Evidentiary reference Singh et al (J. Immunol. 2017, 199: 2203-2213) teaches:  “Binding specificity arises from the structural and physicochemical “fit” between a receptor and its ligand. In theory, structure can be used to rationalize, or even predict, TCR binding specificity.  The concept of structural fit, however, is elusive and not easily quantified from structures.  Just as tissue microenvironments influence cellular states, structural environments impact interatomic interactions, both attractive and repulsive.  Some interactions operate at long ranges, outside of what might traditionally be viewed as a receptor-ligand interface.  Motion, which can strongly influence how two molecules interact, is poorly gauged from structures.  Structures themselves are the results of experiments with noise and error.”  

Evidentiary reference Singh et al further teach “The binding specificity of the TCR is one of the key factors that contribute to specificity in T cell-mediated immunity.  Structural and biochemical investigations have profoundly influenced our understanding of the determinants of TCR specificity.  A key finding is the inability to ascribe specificity [of binding] to TCR hypervariable loops or the peptide alone: rather, the composite pMHC surface and the juxtaposition of various loops of the TCR force us to consider the interface in its entirety.  This includes examining the connectedness between the various components, such as peptide and MHC or hypervariable and germline loops.”  (See entire reference.)

With regard to the dynamic anchor portion of the claimed compound that comprises Annexin V or that comprises “an” amino acid sequence depicted in SEQ ID NO: 1, the specification discloses that when the antigen is a peptide epitope bound in the peptide binding groove of a MHC molecule, the dynamic anchor portion couples the early onset of T cell receptor (TCR) signaling on a cognate T cell with a surge in PMHC-TCR affinity, with repeated pMHC encounter and widespread TCR crosslinking. The dynamic anchor is linked to pMHC and firmly engages the plasma membrane of T cells, exerts a mechanical force that stabilizes interactions at the TCR-pMHC interface, and can augment T cell activation by several orders of magnitude as compared to the use of antigen alone, and bypasses the need for costimulation (e.g., see paragraph spanning pages 1-2).

The specification further discloses that in some embodiments the dynamic anchor is an agent that binds to posphatidyl serine (PS), i.e., it is a PS-binding agent and that such agents are well known in the art and include for example, Annexin V (that is Applicant’s elected species) (page 12 at lines 21-24).  The specification discloses that the PS-binding agent can comprise Annexin V or a PS-binding fragment thereof, such as the sequence of full-length human Annexin V depicted in SEQ ID NO: 1 (page 13 at lines 27-30).

The specification does not disclose any cognate peptides that comprise a hapten or a sugar, nor ones that when bound to an HLA-A molecule, bind to a TCR on a T cell and initiate signaling through the TCR.  It is unpredictable especially considering the closed nature of the MHC class I peptide binding groove that such a peptide comprising a hapten or sugar will bind in the binding groove. Undue experimentation would be required to determine non-operative embodiments thereof considering the breadth of the genus of TCRs, cognate peptides, MHC.

The specification discloses one working example of a compound that comprises an ovalbumin peptide, the extracellular portion of a murine class I MHC molecule, and human Annexin V comprising a self-assembly domain and a PS-binding domain (SEQ ID NO: 1). See examples.

There is insufficient guidance in the specification as to how to make and/or use the instant invention.  Undue experimentation would be required of one skilled in the art to practice the instant invention.  See In re Wands 8 USPQ2d 1400 (CAFC 1988).

Applicant’s arguments have been fully considered but are not persuasive.

Applicant’s said arguments are of record on pages 9-10 of the amendment and response filed 7/2/21.

However, Applicant’s arguments are not persuasive for the reasons set forth in the instant rejection.

8.  Applicant’s amendment filed 7/2/21 has overcome the prior rejection of record of claim 23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Applicant has amended claim 23 to change the dependency from claim 19 to claim 7.   

9.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.  Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

This is a new ground of rejection necessitated by Applicant’s amendment filed 7/2/21.

Claim 7 recites “wherein the dynamic anchor comprises an amino acid sequence depicted in SEQ ID NO: 1…”.  This limitation lacks antecedent basis in instant base claim 1 that recites that the compound comprises a dynamic anchor comprising Annexin V because the said limitation in claim 7 encompasses a subsequence of the Annexin V that is SEQ ID NO: 1 by the recitation of “an” amino acid sequence rather than ‘the’ amino acid sequence. 

11.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

12.  Applicant’s amendment filed 7/2/21 has overcome the prior rejection of record of claims 1-3, 7, 10, 17, 23, 27, 30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over  US 2013/0011394 A1 (IDS reference) in view of Ran et al (Clin. Cane. Res. 2005, 11: 1551-1562, IDS reference). 

Applicant has canceled claim 2 and has amended claim 1 to recite that presence of a dynamic anchor comprising annexin V, a limitation the art does not teach, and has deleted the limitation “a target antigen”.

13.  Applicant’s amendment filed 7/2/21 has overcome the prior rejection of record of claims 1-3, 7, 10, 17, 23, 27, 30 and 33 under 35 U.S.C. 103 as being unpatentable over  US 2013/0011394 A1 (IDS reference) in view of Ran et al (Clin. Cane. Res. 2005, 11: 1551-1562, IDS reference) and Montaville et al (JBC 2002, 277: 24684-24693, IDS reference).  

Applicant has canceled claim 2 and has amended claim 1 to recite that presence of a dynamic anchor comprising annexin V, and has deleted the limitation “a target antigen”.

14.  Applicant’s amendment filed 7/2/21 has overcome the prior rejection of record of claims 1-3, 7, 10, 17, 23, 27, 30 and 33 under 35 U.S.C. 103 as being unpatentable over  US 2013/0011394 A1 (IDS reference) in view of Ran et al (Clin. Cane. Res. 2005, 11: 1551-1562, IDS reference) and US2006/0258584 A1.

Applicant has canceled claim 2 and has amended claim 1 to recite that presence of a dynamic anchor comprising annexin V, and has deleted the limitation “a target antigen”.

15.  For the purpose of prior art rejections, the filing date of instant claim 10 is deemed to be the filing date of the instant application, i.e., 9/5/17, as the parent applications do not support the claimed limitations of the instant application as per the new matter rejection set forth above at item #5 of this office action. For the purpose of prior art rejections, the filing date of instant claims 1,2, 7, 17, 23, 27, 30 and 33 is the filing date of 62/128,327, i.e., 3/4/15.

16. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

17.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

18.  Claim 10 is rejected under 35 U.S.C. 102(a)(i) as being anticipated by Mao et al (Canc. Res. Abstract 1342, AACR 106th Annual Meeting 2015, published 08/15).
 
Mao et al teach a fusion protein comprising a cognate pMHC fused to the protein annexin V (AMXA5) which behaves as a dynamic anchor.  Although the art reference does not explicitly teach that the peptide is a cancer antigen, it does implicitly teach this said limitation, as it teaches that the T cells that bind to and are stimulated by the pMHC portion of the construct are tumor-specific T cells; therefore the peptide is inherently a cancer antigen (see entire abstract).  

19.  Applicant’s amendment filed 4/2/21 has overcome the prior rejection of record of claims 1, 2, 7, 10, 17, 23, 17, 30 and 33 as provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 14 and 16-18 of copending Application No. 17/265,498 in view of US 2013/0011394 A1 (IDS reference).

Applicant has canceled claim 2 and has amended claim 1 to recite that presence of a dynamic anchor comprising annexin V, and has deleted the limitation “a target antigen”.

20.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

21.  Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 14 and 16-18 of copending Application No. 17/265,498 in view of Mao et al (Canc. Res. Abstract 1342, AACR 106th Annual Meeting 2015, published 08/15).

This is a provisional nonstatutory double patenting rejection.

This is a new ground of rejection necessitated by Applicant’s amendment filed 7/2/21.

Claim interpretation:  Note that the instant specification on page 11 at lines 32-33 discloses that the antigen can be an epitope of a given antigen of interest and on page 12 at lines 6-7 that it can be a T cell epitope.

The claims of ‘498 are drawn to a synthetic polypeptide comprising an annexin protein or a functional portion or fragment thereof or variant thereof, conjugated to an antigen or a functional portion or fragment or variant thereof, including wherein the antigen is a tumor associated antigen, and including wherein the fusion protein comprises annexin V or a portion or variant thereof.  The synthetic peptide comprises the antigen at the N-terminus and annexin V at the C-terminus, wherein the annexin V is fused or conjugated thereto, or visa-versa.  The claims also recite a pharmaceutical composition thereof and a nucleic acid molecule encoding the synthetic polypeptide, vector comprising the polynucleotide and cell expressing the vector.  

The claims of ‘498 do not recite wherein the synthetic peptide also comprises a soluble MHC molecule that is an HLA-A molecule.

Mao et al teach a fusion protein comprising a cognate pMHC fused to the protein annexin V (AMXA5) which behaves as a dynamic anchor.  Mao et al teach that this dynamic anchor couples the early onset of TCR signaling by cognate pMHC with a boost in pMHC-TCR affinity, with serial pMHC binding, and with extensive TCR crosslinking.  Mao et al teach that the dynamic anchor advantageously exerts a mechanical force that stabilizes interactions at the pMHC-TCR interface, facilitating repeated, serial pMHC binding, prompting TCR crosslinking, activating cognate T cells by several orders of magnitude (greater than 1,000-fold, bypasses the need for costimulation and breaks tolerance against a cancer model self-antigen in vivo. Mao et al teach that this construct can be used in vaccination to raise a robust immune response against low affinity tumor self-antigen.

Although the art reference does not explicitly teach that the peptide is a cancer antigen, it does implicitly teach this said limitation, as it teaches that the T cells that bind to and are stimulated by the pMHC portion of the construct are tumor-specific T cells; therefore the peptide is inherently a cancer antigen (see entire abstract).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the instant claim to have used a pMHC comprising a cancer antigenic peptide in place of the cancer antigen in the claims of ‘498.  One of ordinary skill in the art would have been motivated to do this and with a reasonable expectation of success in light of the many advantages taught by Mao et al in creating a compound that comprises a cognate pMHC-annexin V.  

22.  No claim is allowed.

23.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

24.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644